DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 10 November 2021 is acknowledged.
Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of a linked battery module wherein the end plate on the one side of the first module and the end plate on the other side of the second module each have a , there being no allowable generic or linking claim. 
Claim 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected linked battery pack, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ohkura et al. (US 2011/0159336 A1) (provided in Applicant’s Information Disclosure Statement filed on February 2, 2020).

Regarding claim 1, Ohkura discloses a linked battery module (battery system 500, [0149], Fig. 12), comprising a first battery module (battery module 100A, [0149], Fig. 12) and a second battery module (battery module 100B, [0149], Fig. 12). 
Ohkura further discloses that each of the first battery module and the second battery module includes a plurality of battery cells 10, each having a flat and substantially rectangular parallelepiped shape, constitute battery block 10B and are arranged to be stacked in the X-direction in battery module 100 ([0094], Figs. 2-4), which reads on the claim limitation, "a battery stack that includes a plurality of rectangular batteries that each have a substantially rectangular-parallelepiped shape, and are stacked in a row in a thickness direction."
Ohkura further discloses one side surface of the battery block 10B along the Y-direction referred to as side surface E1 ([0095], Figs. 2-4), which reads on the claim limitation, "a restraint member on one side in a perpendicular direction that is perpendicular to a stacking direction of the battery stack, the restraint member on the one side in the perpendicular direction restraining at the one side in the perpendicular direction" because the side surface is perpendicular to the stacking direction and restrains the battery cells in the perpendicular direction.
Ohkura further discloses another side surface of the battery block 10B along the Y-direction referred to as side surface E2 ([0095], Figs. 2-4), which reads on the claim limitation, a restraint member on the other side in the perpendicular direction of the battery stack, that restrains at the other side in the perpendicular direction" because the side surface is perpendicular to the stacking direction and restrains the battery cells in the perpendicular direction opposite the first side E1.
Ohkura further discloses end surface member EP1 is arranged at the one end in the X-direction of battery module 100B, surface member EP2 is arranged at the one end in the X-direction of battery module 100A ([0096]-[0097], [0143], Figs. 5 and 12), which reads on the claim limitation, "an end plate on one side in the stacking direction of the battery stack, that is in contact with an end surface on the one side in the stacking direction of the battery stack, the end plate on the one side in the stacking direction restraining at the one side in the stacking direction" and also discloses that end surface member EP2 is arranged at the other end in the X-direction of battery module 100B while surface member EP1 is arranged at the other end in the X-direction of battery module 100A ([0096]-[0097], [0143], Figs. 5 and 12), which reads on the claim limitation, “and an end plate on the another side in the stacking direction of the battery stack, that is in contact with an end surface on the another side in the stacking direction of the battery stack, and the end plate on the another side in the stacking direction restraining at the another side in the stacking direction” such that both battery modules have an end plate for one side of the battery stack and for the other side of the battery stack where the one side of the first module is joined to the other side of the second module, as described above with the linking unit.
Ohkura further discloses the end surface member EP2 on the one side of the battery module 100A and the end surface member EP2 on the other side of the battery module 100B are easily and reliably joined to each other by the screws S and the nuts N ([0152], Fig. 12). Ohkura 
Ohkura therefore reads on the claim limitation, “the end plate on the one side in the stacking direction of the first battery module comprises one or more projections and the end plate on the another side in the stacking direction of the second battery module comprises one or more projections, and the linking unit links the one or more projections of the end plate on the one side in the stacking direction of the first battery module to the one or more projections of the end plate on the another side in the stacking direction of the second battery module” because the fastening portions 95 and 96 are projections on the end plates EP2 of both:
The one side in the stacking direction of the first battery module.
The other side in the stacking direction of the second battery module.  
The linking unit is interpreted as the screws and nuts joined with the fastening portions such that the projections 95 of either end plate are joined together and the projections 96 of either end plate are joined together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 2011/0159336 A1) (provided in Applicant’s Information Disclosure Statement filed on February 2, 2020) as applied to claim 1 above in view of Okada et al (US 2011/0008659 A1).

Regarding claim 2, Ohkura anticipates the linked battery module of claim 1 as set forth above. Ohkura accordingly discloses wherein end plate EP2 of the first battery module 100A includes a pair of projections, 95 and 96, that are spaced apart from each other in a height direction, as clearly seen in Fig. 5. Ohkura therefore reads on the claim limitation, “the end plate on the one side in the stacking direction of the first battery module includes a pair of first projections that are apart from each other in a height direction” where projections 95 and 96 of the first module are interpreted as the first projections.
Ohkura similarly discloses wherein the end plate EP2 of the second battery module 100B also includes a pair of projections 95 and 96 spaced apart from each other in a height direction, as shown in Fig. 5. Ohkura therefore reads on the claim limitation “the end plate on the another side in the stacking direction of the second battery module includes a pair of second projections that are apart from each other in the height direction” where the projections 95 and 96 on the second battery module are interpreted as the second projections. 
Okada teaches a linked battery module with battery blocks 2, each having end plates 22 ([0019], Fig. 6). Okada further teaches wherein the end plates 22 are joined together by a linking unit comprised of an attachment bar 31 with connecting bosses 32 and screw-holes 33 ([0019], Fig. 4). Okada further teaches wherein the attachment bar is a narrow metal plate that extends along the center cooling duct 20B, closing off the duct, and is further comprised of projections 31A on both sides for attachment to end plates 22 of each respective battery block ([0064], Fig. 4). Okada further teaches that the bottom of the battery blocks are fastened to a base plate 4 ([0064], Fig. 7).
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine the attachment bar of Okada with the linking unit of Ohkura such that the fastening portions 95 and 96 were modified to be disposed in between the battery modules 100A and 100B, providing a space to be used as a cooling duct and an attachment was added to close-off the cooling duct, wherein the fastening portions 95 are used to fasten the attachment bar to the end plates EP2, as taught by Okada. It is obvious to combine prior art elements when the combination yields no more than predictable results, i.e. connected end plates with a space in between to be used as a cooling duct. See MPEP 2143(I)(A).
It would further be obvious to one of ordinary skill in the art prior to the effective filing fate of the claimed invention to modify the linking unit of Modified Ohkura such that a second, identical attachment bar was added to close-off the bottom of the cooling duct and was fastened In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144(VI)(B).  Furthermore, it is within the ambit of one of ordinary skill to duplicate a part performing the same function as its original part, i.e. closing off the cooling duct and combining end plates EP2. 
Modified Ohkura therefore reads on the claim limitation “the linking unit includes: 
a plate on one side in the height direction, that is in contact with: 
at least part of a surface on the one side in the height direction, of one first projection on the one side in the height direction among the pair of first projections, and; 
at least part of a surface on the one side in the height direction, of one second projection on the one side in the height direction among the pair of second projections, the plate on the one side in the height direction extending in the perpendicular direction, 
a plate on another side in the height direction that is in contact with: 
at least part of a surface on the another side in the height direction, of the another first projection on the another side in the height direction among the pair of first projections, and; 
at least part of a surface on the another side in the height direction, of the another second projection on the other side in the height direction among the pair of second projections, the plate on the another side extending in the perpendicular directions;
  a first fastening member on the one side in the height direction that fastens the one first projection on the one side in the height direction and the plate on the one side in the height direction together;
 a second fastening member on the one side in the height direction that fastens the one second projection on the one side in the height direction and the plate on the one side in the height direction together;
 a first fastening member on the another side in the height direction that fastens the another first projection on the another side in the height direction and the plate on the another side in the height direction together, and 
a second fastening member on the another side in the height direction that fastens the another second projection on the another side in the height direction and the plate on the another side in the height direction together, and 3Application No. 16/631,492Docket No. 083710-2919 
wherein a chamber exists between the plate on the one side in the height direction and the plate on the another side in the height direction in the height direction, and extends in the perpendicular direction” because:
The attachment bar disposed at the top of the linked battery module fastened by fastening projections 95 is the plate of section a above and the duplicated attachment bar disposed at the bottom of the linked battery module fastened by fastening projections 96 is the plate of section b above. Furthermore, the fastening members of sections c-f above are the fastening projections 95 and 96 in combination with the screws and nuts necessary to fasten the attachment bars to the projections. The chamber of section g is the cooling duct disposed between the first and second battery modules 100A and 100B defined by the attachment bars described above.

Regarding claim 3, Modified Ohkura makes obvious the linked battery module of claim 2 as set forth above. Ohkura further discloses a battery cell holding member 90 comprised of the end plate EP2 of the battery modules 100A and 100B and additionally provided with a pair of fixing members 93 and another pair of fixing members 94 formed to extend from the upper and lower ends, respectively, of the end plates EP2 ([0097], Fig. 5). The fixing members 93 and 94 fasten the battery module together, and in particular fastens the end plate EP2 to restraining members E1 and E2, as well as extending to holes H1 and H2 to fasten the holding member to end plate EP1 ([0097], Fig. 5). 

Modified Ohkura therefore reads on the claim limitation, “at least one fastening member for the end plate on the one side that fastens the end plate on the one side of the first battery module to the restraint member on the one side of the first battery module and the restraint member on the another side of the first battery module” because the fastening members 93 and 94 on the one side of EP2 of the first battery module fasten the end plate to side surface E1 and the fastening members disposed on the another side of EP2 of the first battery module fasten the end plate to side surface E2.
Modified Ohkura similarly reads on the claim limitation, “at least one fastening member for the end plate on the another side that fastens the end plate on the another side of the second battery module to the restraint member on the one side of the second battery module and the restraint member on the another side of the second battery module
Furthermore, Modified Ohkura reads on the claim limitation, “wherein neither the plate on the one side nor the plate on the another side overlap the at least one fastening member for the end plate on the one side and the at least one fastening member for the end plate on the another side when the plate on the one side and the plate on the another side are seen in the height direction” because the plate on the one side and the another side (end plates EP2 of the first and second battery modules 100A and 100B, respectively) do not overlap with the fixing members 93 and 94 on the one side and the another side when viewed from above. Instead, the fixing members are integral with the end plates EP2, and extend from EP2, as taught by Ohkura, which is interpreted as not overlapping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niedzwiecki et al. (US 2013/0288105 A1) teaches a battery module with a plurality of battery cells stacked between side plates and end plates (Abstract). Niedzwiecki further teaches that the side plates includes mating portions for linking end plates together to form a linked battery module (Fig. 5A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728